Appeal from a judgment of the Albany County Court, rendered June 9, 1977, convicting defendant upon his plea of guilty of the crime of rape in the first degree. In an eight count indictment, defendant was charged with three different acts of rape in the first degree (Penal Law, § 130.35, subd 3), a class B felony, three counts of sodomy in the first degree (Penal Law, § 130.50, subd 3), a class B felony, one count of sexual abuse in the first degree (Penal Law, § 130.65, subd 3), a class D felony and one count of attempted rape in the first degree (Penal Law, § 110.00), a class C felony, all involving an 11-year-old female child. As the result Of a negotiated plea of guilty to rape in the first degree, in full satisfaction of the *879eight count indictment, defendant was sentenced to an indeterminate term in prison with a maximum of 21 years and a minimum of 7 years. This appeal on the sole ground of excessiveness of sentence ensued. We resist the compulsiveness of affirmance engendered by the repulsiveness of the crime, and note that defendant, represented by counsel, negotiated both the plea and the sentence and, further, established in the sentencing dialogue with the court both his understanding of and assent to the sentence imposed. On this record, we shall not interfere with the exercised discretion of the trial court (People v Finke, 51 AD2d 1089, 1090). Judgment affirmed. Mahoney, P. J., Kane, Main, Larkin and Herlihy, JJ., concur.